Citation Nr: 9930920	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-27 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans











INTRODUCTION

The veteran served on active duty in the military from 
November 1967 to November 1969.  The veteran's service 
included a tour of duty in the Republic of Vietnam.

In March 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts, denied the 
veteran's service connection claim for post-traumatic stress 
disorder (PTSD).  The veteran timely appealed to the Board of 
Veterans' Appeals (Board).  

REMAND

On his August 1997 VA Form 9 (Appeal to the Board of 
Veterans' Appeals) the veteran requested a hearing before a 
Member of the Board at the RO (Travel Board hearing).  The RO 
scheduled a Travel Board hearing for August 4, 1999; the 
veteran did not appear for his hearing.  The Board would 
point out, however, that notification of that hearing was 
sent to "Francis A. Rendine" at the veteran's address, a 
fact that may have confused the veteran (since it appears 
that he has used only the name "Edmund A. Rendine" since 
his September 1971 legal name change). To ensure that the 
veteran's right to a hearing is not prejudiced, the Board 
finds that, under these circumstances, another Travel Board 
hearing should be scheduled.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
hearing at the RO at the earliest 
available opportunity.  The hearing 
notification should correctly identify 
the veteran and his last address of 
record, and copies should be sent to both 
the veteran and his representative.  
Unless the veteran indicates, preferably, 
in a signed writing, that he no longer 
desires a Board hearing, the hearing 
should be held and the claims file 
thereafter transferred to the Board in 
accordance with current applicable 
procedures.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence within the appropriate time 
period.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).











